Citation Nr: 9902369	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-06 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of neck injury, diagnosed as 
cervical spine strain with soft tissue thickening.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted a claim by the veteran 
seeking entitlement to service connection for residuals of 
neck injury, assigning a noncompensable (0 percent) 
disability rating.

The Board finds that the veteran, in an August 1994 Statement 
in Support of Claim, VA Form 21-4138, submitted a claim 
seeking entitlement to service connection for a left leg 
disorder.  This matter has not been addressed by the RO and, 
thus, is referred back to the RO for proper action.


REMAND

The veteran contends, in essence, that he is entitled to a 
compensable disability rating for his service-connected 
residuals of neck injury.  Specifically, he asserts that his 
neck has stiffness and pain; he states that, at times, he 
cannot move his neck at all.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.

Specifically, the Board finds that the June 1997 VA 
examination, which is the most recent medical evidence of 
record, is incomplete.  The cervical spine X-ray report 
associated with that examination indicates that four views of 
the veterans cervical spine demonstrated mild increased 
paravertebral soft tissue thickening.  It notes that this 
finding may represent an underlying ligamentous injury.  The 
report recommends that further evaluation with lateral 
flexion and extension views or a cervical spine magnetic 
resonance imaging (MRI) be conducted in order to rule out an 
underlying acute injury.  The claims file does not show that 
this recommendation was performed.  In light of the above, 
the Board finds the current medical evidence inadequate for 
rating purposes.  See 38 C.F.R. §§  4.1, 4.2, 4.10, 4.42  
(1998).  This is especially true since, where an increase in 
the disability rating is at issue, the current level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  As a result, the Board 
finds that a supplementary VA medical examination in 
necessary.  38 C.F.R. § 4.70  (1998).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
cervical spine disability, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should schedule the veteran 
for a supplemental VA cervical spine 
examination by the appropriate 
specialist.  The purpose of the 
examination is to assess the current 
nature, severity, and characteristics of 
his service-connected residuals of neck 
injury.  Specifically, the examiner is to 
rule out whether the veterans residuals 
include an underlying ligamentous injury.  
The results of the June 1997 VA 
examination report, including the 
associated X-ray report, should be 
reviewed prior to the examination.  All 
necessary tests, including lateral 
flexion and extension views and a 
cervical spine MRI, should be conducted.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All findings are to be 
recorded in a concise, legible manner and 
made part of the claims folder.

3.  Thereafter, the RO should review the 
veterans claim seeking entitlement to an 
increased (compensable) disability rating 
for service-connected residuals of neck 
injury, diagnosed as cervical spine 
strain with soft tissue thickening, based 
on all the evidence in the claims file.

	4.  If the decision remains unfavorable 
in any way, the veteran should be 
provided with a Supplemental Statement of 
the Case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

The veteran should be afforded a reasonable period of time 
in which to respond.  Thereafter, in accordance with the 
current appellate procedures, the case should be returned to 
the Board for completion of appellate review.  No action is 
required of the veteran until further notice is issued, but 
he is free to submit additional evidence and argument while 
the case is in remand status.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
